OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed (20 July 2021) in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 June 2021 has been entered.

Response to Amendment
The Amendment filed 25 June 2021 has been entered. Claim 1 has been amended. As such, claims 1-20 remain pending; claims 13-20 have been previously withdrawn; and claims 1-12 are under consideration and have been examined on the merits.
The amendments to the claims have overcome any/all rejections previously set forth in the Final Office Action filed 27 April 2021 (hereinafter “Final Office Action”). As such, the rejection of claims 1-12 under 35 U.S.C. 103 over Duncan in view of Hayes 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “and the polyester composition does not include isosorbide” does not find written description support in the specification as filed 02 March 2018 (reference hereinafter thereto). The specification does not recite isosorbide in any instance, nor do the Remarks filed 25 June 2021 indicate where support for the aforesaid limitation can be found (see MPEP 2173.05(i)). In order to overcome the issue, the Examiner suggests striking the aforesaid limitation from claim 1. For examination on the merits, the Examiner is interpreting claim 1 as-filed, in other words, where the polyester composition does not include isosorbide.
Claims 2-12 are rejected for depending upon claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 2018/0141260; “Duncan”) (previously cited) in view of Hayes (US 6,787,245; “Hayes”) (newly cited).
Regarding claims 1-12, Duncan discloses lightweight polyethylene terephthalate (PET) bottles that retain good barrier properties against the permeation of oxygen, carbon dioxide, and/or water vapor, where the bottle is formed from PET blended with polyethylene furandicarboxylate (PEF), resulting in use of less PET [Abstract; 0002]. Polyethylene furandicarboxylate is synonymous to polyethylene furanoate, i.e., a polyalkylene furanoate [0034]. Duncan (generally) discloses the use of PET and PEF in the production of carbonated soft drink (CSD) bottles, and recognizes the need for new compositions that are not 100% pure PET or 100% pure PEF, while 
The blend comprises PEF and PET, where PEF ranges from 0.1 to 40 wt.% relative to total weight of blend, but may also be blended in higher amounts such that the PET ranges from 1 to 99 wt.% and the PEF ranges from 1 to 99 wt.% [0008, 0042, 0058, 0070].
Duncan discloses that the PET is packaging grade; may be modified with comonomers; and may include additives [0022]. The PET may be bio-based [0048], and preferably has an intrinsic viscosity (IV) within the range of 0.6 to 1.0 dL/g, with a stated subrange being 0.7 to 0.9 [0049]. The PEF has an IV within the range of 0.25 to 1.25 [0049]. The blend can be dry or melt blended [0039-0041]; can comprise any suitable additive [0050]; and may be injection molded into a preform and then blow molded to form a bottle [0051]. 
Duncan is silent regarding the PET of the blend being a sulfo-modified copolyester. 
Hayes teaches a sulfonated copolyester which is biodegradable; may be blended with other polymeric materials which are biodegradable or non-biodegradable; and which is suitable for forming containers for foods and beverages through blow-, stretch blow-, injection-, injection-blow-, or stretch-blow-molding, among others [col 1, 5-12, 24-39; col 2, 14-47; col 11, 58-61; col 13, 27-30; col 14, 1-10; col 19, 44-45, 60; col 33, 44-67; col 34, 1-18] (see MPEP 2144.06(II) and 2144.07). Additionally, the sulfonated copolyester exhibits an IV which is suitable for forming bottles and is higher than 0.65, 
The sulfonated copolyester is formed from 100 mol% of an acid component and 100 mol% of a glycol component. The acid component comprises 20 to 97.95 mol% aromatic dicarboxylic acid that is, inter alia, terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a sulfonate component that is, inter alia, a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof. The glycol component comprises 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol [col 2, 29-43; col 3, 33-63; col 4, 11-15, 19-20, 44-66]. The presence of the sulfo group increases the melt viscosity, of which is useful for forming blown containers; as well as contributes to the biodegradability of the copolyester [col 5, 1-27]. Given that the acid component of the sulfonated copolyester contains up to 97.95 mol% terephthalic acid and up to 100 mol% ethylene glycol, the copolyester encompasses 75 mol% or more of polyethylene terephthalate. 
Duncan and Hayes are both directed toward blown containers formed from PET and/or PET blends, suitable for containing foods and beverages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the blend of Duncan utilizing the sulfonated copolyester (of Hayes) as the PET component of said blend, in order to have increased the biodegradability of the blend and the container/bottle formed therefrom, as taught by Hayes. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sulfonated and/or being a food-grade PET having an IV within the range set forth by Duncan (see MPEP 2144.06(II) and 2144.07), which exhibits increased biodegradability. 
The blend of modified Duncan would have comprised 0.1 to 40 wt.% PEF and 60 to 99.99 wt.% sulfonated copolyester (i.e., sulfo-modified copolyester), said sulfonated copolyester formed from (a) 100 mol% acid component comprising: 20 to 97.95 mol% terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof, and (b) 100 mol% glycol component comprising: 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol. The sulfonated copolyester would have had an IV ranging at least from 0.65 to 0.9 dL/g (or higher), in particular for bottle applications. The PEF component of the blend (as disclosed by Duncan) would have had an IV of from 0.25 to 1.25 dL/g. 
It is noted that Applicant’s specification (similar to Hayes) recognizes the relation between the IV of the polymers and the molecular weight [pp. 7, 2nd para]. That is, both Hayes and Applicant recognize that intrinsic viscosity is representative of molecular weight of the polymer. As such, it is further noted that the polyalkylene furanoate utilized by Applicant had an intrinsic viscosity of 1.14 dL/g, and was utilized in amounts of 10 and 20 wt.%, respectively, relative to the PET component of the blend, the total being 
Thus, given that the components of the blend of modified Duncan and Applicant’s disclosed embodiments are utilized within the same weight ranges, and have similar or substantially identical IVs, in the absence of objective evidence to the contrary, it logically flows that the molar (mol%) ranges for each of the claimed components within the blend would have been overlapped or encompassed by those implicitly disclosed by modified Duncan. Simply put, the implicit molar amount ranges of the sulfonated copolyester and PEF components of the blend of modified Duncan, respectively, would have overlapped or encompassed the claimed molar ranges, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)). The sulfonated copolyester 

Response to Arguments
Applicant’s arguments, see Remarks filed 25 June 2021, pages 7 and 8, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 over Duncan in view of Hayes (US 6,368,710; “Hayes ‘710”) previously set forth in the Final Office Action, have been found persuasive. The Examiner agrees that the copolyester of Hayes ‘710 requires at least 1 mol% isosorbide as a monomeric component, of which is excluded by claim 1 from being present in the composition (i.e., isosorbide may not present as a monomer). As such, the aforesaid rejection has been withdrawn. Applicant’s remaining arguments on pages 8-10 are therefore moot. 
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Hayes, of which does not require an isosorbide monomeric component and of which the glycol component may be 100 mol% ethylene glycol.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782       

/LEE E SANDERSON/Primary Examiner, Art Unit 1782